Citation Nr: 9921238	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the amount of 
$13,842 for the period from February 1, 1989, to December 31, 
1991.

2.  Whether the retroactive reduction in nonservice-connected 
disability pension benefits for the period from January 1, 1992, 
to December 31, 1993, due to the existence of countable income, 
was proper.

(The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress disorder, 
is the subject of a separate Board decision.) 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 denial of a waiver in recovery of 
an overpayment of nonservice-connected disability pension 
benefits in the amount of $13,842; and from a February 1996 
reduction of VA pension benefits for the period from January 1, 
1992, to December 31, 1993, by the Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).  

In May 1997, the veteran's claims file was transferred to the Los 
Angeles, California, RO.  However, in a statement received by the 
Board in November 1998, the veteran indicated that his new 
address was in Colorado.  This matter is brought to the attention 
of the Los Angeles RO.  

In July 1997, Los Angeles RO reduced the veteran's nonservice-
connected disability pension benefits, effective October 1, 1995, 
and indicated that an overpayment had been created.  The amount 
of the overpayment has not been determined, and the veteran, in 
an August 1997 statement, may have expressed disagreement with 
the reduction.  In addition, at a January 1999 hearing held in 
Washington, DC, before a member of the Board, the representative 
raised the issue of entitlement to a waiver of the recovery of 
the overpayment of nonservice-connected disability pension 
benefits for the period from January 1, 1992, to December 31, 
1993.  January 1999 Hearing Transcript at 18.  This issue is not 
inextricably intertwined with the issue of whether the 
retroactive reduction in nonservice-connected disability pension 
benefits for the period from January 1, 1992, to December 31, 
1993, due to existence of countable income, was proper. Schaper 
v. Derwinski, 1 Vet. App. 430, 437 (1991); Harris v. Derwinski, 1 
Vet. App. 180 (1991).  These matters are referred to a RO for 
appropriate action.

The issue of entitlement to a waiver of recovery of an 
overpayment of nonservice-connected disability pension benefits 
in the amount of $13,842 for the period from February 1, 1989, to 
December 31, 1991, will be addressed in the remand, below.


FINDINGS OF FACT

1.  The veteran received nonservice-connected disability pension 
benefits for the period from January 1, 1992, to December 31, 
1993, on the basis that he had no countable income.

2.  In February 1996, the RO in Denver, Colorado, retroactively 
reduced the veteran's nonservice-connected disability pension 
benefits for the period from January 1, 1992, to December 31, 
1993, due to the existence of countable income for that period.

3.  The veteran does not currently dispute the fact that he had 
countable income in 1992 and 1993.


CONCLUSION OF LAW

The retroactive reduction of nonservice-connected disability 
pension benefits for the period from January 1, 1992, to December 
31, 1993, due to the existence of countable income, was proper.  
38 U.S.C.A. §§ 1503, 1521(a) (West 1991); 38 C.F.R. §§ 3.271-73 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  King v. Brown, 5 Vet. App. 19 (1993).  The Board 
also finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.

Factual Background

In December 1987, nonservice-connected disability pension 
benefits were initially granted. Thereafter adjustments were made 
in this benefit on several occasions due to countable income.  In 
May 1990, a waiver of recovery of an overpayment was granted.  
 
In December 1990, the veteran submitted an improved pension 
eligibility verification report (EVR), showing no income of any 
kind from December 1989 through November 1991.  In November 1991, 
the veteran's pension award was amended to reflect a cost of 
living adjustment.  He was awarded $616 a month, effective 
December 1, 1991, on the basis that he had no countable income.  
He was instructed to notify the VA of any change in dependents, 
income, social security benefits and the like.  In a December 
1991 improved pension eligibility verification report (EVR), the 
veteran reported that he would not have any wage income, interest 
and dividend income, or other income for the period from December 
1, 1991, to November 31, 1992.  In a January 1992 letter from the 
VA RO in San Francisco, California, to the veteran, it was again 
noted that the veteran's pension benefits were $616 a month on 
the basis that he had no countable income per his EVR.

In a January 1993 EVR, the veteran reported that he did not have 
any wage income or interest and dividend income for the period 
from December 1, 1991, to November 31, 1992.  He also indicated 
that he would not have any wage income or interest and dividend 
income for the period from December 1, 1992, to November 31, 
1993.  In March 1993, the veteran was notified that he would 
receive pension benefits in the amount of $634 a month, effective 
December 1, 1992, on the basis that he had no countable income, 
including no earned income.

In a January 1994 EVR, the veteran reported that he did not have 
any wage income or interest and dividend income for the period 
from December 1, 1992, to November 31, 1993.  He also indicated 
that he would not have any wage income or interest and dividend 
income for the period from December 1, 1993, to November 31, 
1994.  Later that month, the veteran was notified that his 
pension award was being amended to pay him $651 a month, 
effective December 1, 1993, on the basis that he had no countable 
income, including no earned income.

In February 1996, the RO in Denver, Colorado, retroactively 
reduced the veteran's nonservice-connected disability pension 
benefits for the period from January 1, 1992, to December 31, 
1993, due to the fact that the veteran did have countable income 
from earnings in 1992 and 1993.

In a March 1996 VA Form 9, the veteran asserted that his pension 
benefits should not be reduced because he would have no money.

At an October 1997 hearing held at the RO in Los Angeles, 
California, before a hearing officer, the veteran indicated that 
the creation of all of the overpayments was not his fault.  
October 1997 Hearing Transcript at 7.

The veteran testified at a January 1999 hearing in Washington, 
DC, before a member of the Board, the transcript of which is on 
file.  January 1999 Hearing Transcript.  

Legal Criteria

A nonservice-connected pension is a benefit paid to veterans of a 
period of war because of disability.  Basic entitlement exists 
if, among other things, the veteran's income is not in excess of 
the applicable maximum pension rate.  38 U.S.C.A. 
§ 1521.  The maximum annual rate is periodically increased.  38 
C.F.R. § 3.23(a).   Payments of any kind from any source, 
including a salary, shall be counted as income during the 12-
month annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  A salary 
means the gross amount of a person's earnings or wages before any 
deductions are made for such things as taxes, insurance, 
retirement plans, social security, etc.  38 C.F.R. § 3.271(b).  
The categories of income that are excluded from countable income 
for VA purposes are set forth in 38 C.F.R. § 3.272; salary or 
wage income is not excluded from countable income.  38 C.F.R. 
§ 3.272.  The rate payable to a veteran shall be reduced by the 
amount of the veteran's annual countable income.  38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.273.




Analysis

In this case, the veteran's nonservice-connected disability 
pension benefits for the period from January 1, 1992, to December 
31, 1993, were retroactively reduced because he had countable 
income for that period.  In the various EVRs, the veteran 
indicated that he did not, and would not have, wage income for 
that period.  However, after the benefits were retroactively 
reduced, the veteran did not dispute the RO's conclusion that he 
did in fact have earnings income for 1992 and 1993.  Instead, he 
has merely argued that he has been treated unfairly because he 
was not given help when discharged from service, that it is the 
governemnt's fault the overpayment was created, and that he was 
never treated "equal" in the first place.  January 1999 Hearing 
Transcript.  The veteran has also stated that he does not have 
any money to repay the Government.  Despite these arguments, 
which are based on allegations of general mistreatment of the 
veteran by the service military and the government and do not 
address the specific issue before the Board, there is no evidence 
that the veteran did not have countable income in 1992 and 1993.  
Therefore, the retroactive reduction in nonservice-connected 
disability pension benefits for the period from January 1, 1992, 
to December 31, 1993, due to the existence of countable income, 
was proper.


ORDER

The retroactive reduction in nonservice-connected disability 
pension benefits for the period from January 1, 1992, to December 
31, 1993, due to existence of countable income, was proper.





REMAND

In the September 1994 decision denying the appellant's request 
for a waiver, the RO in Oakland, California, found that there was 
evidence of bad faith on the part of the appellant.  In making 
that finding, the RO specifically noted that "[b]ad faith exists 
when there is proof of a willful intention to either seek an 
unfair advantage or to neglect or refuse to fulfill some duty or 
contractual obligation."

In a decision issued subsequent to the September 1994 waiver 
decision, Richards v. Brown, 9 Vet. App. 255 (1996), the United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that defining bad faith in terms 
of two alternatives, namely as "a willful intention to either 
seek an unfair advantage or to neglect or refuse to fulfill some 
duty or contractual obligation," is inconsistent with the 
operative regulatory language in 38 C.F.R. § 1.965(b)(2), which 
defines the term "bad faith" as used in 38 U.S.C.A. § 5302(c), 
and "limits bad faith to cases in which there is an intent to 
seek an unfair advantage."  Since the second alternative test 
(neglecting or refusing to fulfill some duty or contractual 
obligation) utilized by the RO cannot be an appropriate basis for 
a finding of bad faith, the matter must be remanded for a new 
determination, accompanied by an adequate statement of reasons 
and bases.

At the January 1999 hearing held at the Board in Washington, DC, 
the veteran raised the issue of the validity of the overpayment 
of nonservice-connected disability pension benefits in the amount 
of $13,842 for the period from February 1, 1989, to December 31, 
1991.  January 1999 Hearing Transcript at 18.  When a veteran 
raises the issue of the validity of the debt as a part of the 
waiver application, the waiver application cannot be adjudicated 
without first deciding the veteran's challenge to the lawfulness 
of the debt asserted against him.  Schaper v. Derwinski, 1 Vet. 
App. 430, 437 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should adjudicate the issue of 
the validity of the indebtedness.  The 
veteran should be advised of the time 
period in which to perfect his appeal.

2.  If it is determined that the 
indebtedness was properly created, the 
veteran should be asked to provide a 
written explanation and any documentary 
proof that he may have that would tend to 
show that he had no intention of seeking an 
unfair advantage over the VA at the time 
that the overpayment indebtedness was 
created.

3.  Following the receipt of the requested 
information, or after allowing a reasonable 
time for its production, the RO should 
review the case to determine whether 
consideration of a waiver is precluded 
based upon a finding that there is an 
indication of fraud, misrepresentation or 
bad faith on the part of the veteran.  Due 
consideration should also be given to 
Richards v. Brown, 9 Vet. App. 255 (1996).  
If consideration is so precluded, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, containing all applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto. 

4.  If consideration of a waiver is not 
precluded based upon a finding that there 
is an indication of fraud, 
misrepresentation or bad faith on the part 
of the veteran, the RO should request that 
the veteran provide a current Financial 
Status Report.

5.  The case should then be reviewed to 
determine whether the veteran is entitled 
to a waiver of recovery of his overpayment 
indebtedness based upon the principles of 
"equity and good conscience."  Due 
consideration should be given to 38 C.F.R. 
§ 1.965(a) (1998).  In particular, the 
fault of the veteran, the potential for 
unjust enrichment, and the possibility of 
undue hardship should be addressed.  The RO 
should also identify any other elements 
that should be applied to the facts and 
circumstances of this case indicating a 
need for reasonableness and moderation in 
the exercise of the Government's rights.  
If a wavier is still precluded, the veteran 
and his representative should be issued a 
supplemental statement of the case, 
containing all applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.
	  
This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been


remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

